DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 been entered.

Response to Amendment
The amendment of 5/24/2022 has been entered.
Disposition of claims: 
Claims 14 has been canceled.
Claims 1-13 and 15-20 are pending.
Claims 1 and 19 have been amended.
The amendments to claims 1 and 19 and the cancellation of claim 14 have overcome:
the rejections of claims 1-13, 15, and 17-19 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0213968 A1, hereafter Park ‘968), 
the rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0213968 A1) in view of Park et al. (US 2015/0364696 A1, hereafter Park ‘696), as evidenced by Vo et al. (“Structure and Properties of Nitrogen-Rich 1,4-Dicyanotetrazine, C4N6: A Comparative Study with Related Tetracyano Electron Acceptors”, J. Org. Chem. 2014, Vol. 79, p8189, hereafter Vo) and Wakimoto et al. (US 2002/0149010 A1, hereafter Wakimoto), 
the rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0213968 A1) in view of Pang et al. (“A full-color, low-power, wearable display for mobile applications”, SPIE, 03/29/2012, hereafter Pang), 
the rejections of claims 1-13, 15, and 17-19 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0213968 A1) in view of Lee et al. (KR 2013/0096334, the original document is referred to for figure and table, and the translated document is referred to for the remainder of the body of the patent, hereafter Lee) and Dong et al. (“New dibenzofuran/spirobifluorene hybrids as thermally stable host materials for efficient phosphorescent organic light-emitting diodes with low efficiency roll-off”, Phys. Chem. Chem. Phys. 2012, vol. 14, page 14224-14228, hereafter Dong), 
The rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0213968 A1) in view of Lee et al. (KR 2013/0096334, the original document is referred to for figure and table, and the translated document is referred to for the remainder of the body of the patent) and Dong et al. (“New dibenzofuran/spirobifluorene hybrids as thermally stable host materials for efficient phosphorescent organic light-emitting diodes with low efficiency roll-off”, Phys. Chem. Chem. Phys. 2012, vol. 14, page 14224-14228) as applied to claims 1-13, 15, and 17-19 above, further in view of Park et al. (US 2015/0364696 A1), as evidenced by Vo et al. (“Structure and Properties of Nitrogen-Rich 1,4-Dicyanotetrazine, C4N6: A Comparative Study with Related Tetracyano Electron Acceptors”, J. Org. Chem. 2014, Vol. 79, p8189) and Wakimoto et al. (US 2002/0149010 A1), and
the rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0213968 A1) in view of Lee et al. (KR 2013/0096334, the original document is referred to for figure and table, and the translated document is referred to for the remainder of the body of the patent) and Dong et al. (“New dibenzofuran/spirobifluorene hybrids as thermally stable host materials for efficient phosphorescent organic light-emitting diodes with low efficiency roll-off”, Phys. Chem. Chem. Phys. 2012, vol. 14, page 14224-14228) as applied to claims 1-13, 15, and 17-19 above, further in view of Pang et al. (“A full-color, low-power, wearable display for mobile applications”, SPIE, 03/29/2012, hereafter Pang) set forth in the last Office Action.
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the second paragraph of page 33 through page 35 of the reply filed 05/24/2022 regarding the rejections of claims 1-13, 15, and 17-19 under 35 U.S.C. 103 as being unpatentable over Park ‘968, the rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Park ‘968/Park ‘696/Vo/Wakimoto, the rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Park ‘968/Pang, the rejections of claims 1-13, 15, and 17-19 under 35 U.S.C. 103 as being unpatentable over Park ‘968/Lee/Dong, the rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Park ‘968/Lee/Dong/Park ‘696/Vo/Wakimoto, and the rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Park ‘968/Lee/Dong/Pang set forth in the Office Action of 5/25/2021 have been considered. 
Applicant argues that claims 1 and 19 would not have been obvious over Park ‘968, Park ‘696, Vo, Wakimoto, Pang, Lee, and Dong.
Those rejections have been withdrawn.
The amended claims 1 and 19 exclude HT2, HT3, HT6, HT8, and HT10 from the first compound. The previous rejections cited the compound 1-14 of Lee which has identical structure as Applicant’s compound HT6 (paragraph 100 of page 26 of the last Office Action of 03/28/2022). Lee discloses Compound 1-1 as well as Compound 1-14. The Compound 1-1 of Lee reads on the first compound HT1 as required in claims 1 and 19. New grounds of rejections are applied using the Compound 1-1 of Lee.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0213968 A1, hereafter Park ‘968) in view of Lee et al. (KR 2013/0096334, the original document is referred to for figure and table, and the translated document is referred to for the remainder of the body of the patent, hereafter Lee).
Regarding claims 1-13, 15, and 17-19, Park ‘968 discloses an organic light-emitting device (“organic electroluminescent device” in [008]; “Example 1-3” in [069] and Table 1) comprising a first electrode (“anode”; ITO), a first hole transport layer (“N-([1,1′-biphenyl]-4-yl)-9,9-dimethyl-N-(4-(9-phenyl-9H-carbazol-3-yl)phenyl)-9H-fluoren-2-amine”; identical to Applicant’s Compound HT3 of claim 1; hereafter “HTL Compound of Park ‘968”), a second hole transport layer (Compound H4-56), a emission layer (“first host” of Compound H1-35, “second host” of Compound H2-31, and “dopant” of Compound D-25), and a second electrode (“cathode”; Al), wherein the first hole transport layer, the second hole transport layer, and the emission layer are an organic layer, and the first hole transport layer and the second hole transport layer are a hole transport region.

    PNG
    media_image1.png
    320
    567
    media_image1.png
    Greyscale

The second hole transport layer material of H4-56 of Park ‘968 has identical structure as Applicant’s second compound of Formulas 2 and 2b, wherein A21 is a C3-C60 carbocyclic group (benzene); a21 is 0; a22 and a23 are each 1; R21 is an unsubstituted monovalent non-aromatic condensed polycyclic group (spirobifluorenyl); R22 and R23 are each unsubstituted C6-C60 aryl group (phenyl); R214 and R215 are each unsubstituted C1-C60 aryl group (phenyl), wherein R214 and R215 are optionally linked to form a saturated or unsaturated ring; R216 and R217 are each hydrogen; at least one of R21 to R23 in Formula 2 is a group represented by Formula 2b (R21 is Formula 2b) and each of R21 to R23 is not a group represented by Formula 2a; b21, b22, and b23 are each 1; and b216 is 3; and b217 is 4. 

    PNG
    media_image2.png
    536
    573
    media_image2.png
    Greyscale

The first host material of H1-35 of Park ‘968 has identical structure of Applicant’s fourth compound of Formula 4-2, wherein A43, A44, A45, and A46 are each C3-C60 carbocyclic group (benzene); X41 is N[(L411)a411-R411]; a42 is 1; a411 is 1; R42 and R411 are each unsubstituted C6-C60 aryl group (phenyl); R45 through R48 are each hydrogen; b42 is 1; and b45 and b48 are each 4; b46 and b47 are each 3.
The third compound (H2-31 of Park ‘968) does not read on the limitation of Formula 3-1(1).
However, Park ‘968 teaches a third compound H2-74 of Park ‘968([049]) which can be used with the mixed host material with H1-35 of Park ‘968 (because H1-35 is the first host of Park ‘968 having general formula 1 of Park ‘968 in [008]) to make the emission layer of an organic light-emitting device ([008]).

    PNG
    media_image3.png
    362
    539
    media_image3.png
    Greyscale

The third compound (H2-74 of Park ‘968) has identical structure of Applicant’s third compound of Formula 3-2(1) of claim 1, wherein A31 and A33 are each C3-C60 carbocyclic group (benzene); X31 is N[(L311)a311-R311]; X32 is N[(L321)a321-R321]; a31 and a33 are each 0; a311 is 0; R311 is a substituted C3-C60 heteroaryl group (quinazoline), wherein the substituents are a C6-C60 aryl groups (biphenyl); R321 is a C1-C60 aryl group; R31, R33, and R34 are each hydrogen; b31 and b33 are each 4; and b34 is 2.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Modified organic light-emitting device of Park ‘968 by substituting the third compound (H2-31 of Park ‘968) with the compound of H2-74 of Park ‘968, as taught by Park ‘968.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the host materials (the second host of Park ‘968 having general formula 2 of Park ‘968) of the organic light-emitting device of Park ‘968 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light-emitting device.
The modification provides the Modified organic light-emitting device of Park ‘968 comprising a first electrode (ITO), a first hole transport layer (HTL Compound of Park ‘968), a second hole transport layer (second compound of H4-56 of Park ‘968), an emission layer (third compound of H2-74 of Park ‘968 as a host, fourth compound of H1-35 of Park ‘968 as a host, and D-25 of Park ‘968 as a dopant), and a second electrode (Al), wherein the first hole transport layer, the second hole transport layer, and the emission layer are an organic layer, and the first hole transport layer and the second hole transport layer are a hole transport region.
The first hole transport layer material of HTL Compound of Park ‘968 does not read on the limitation of the first compound of the instant claim 1 because Applicant’s Compound HT3 is excluded.
Lee discloses a compound represented by Formula 1 of Lee ([037]) used as the hole transport layer material of an organic light-emitting device (page 16, paragraphs 3; the 2nd paragraph from the bottom of page 48).
Lee exemplifies Compounds 1-1 ([067]). 
Lee teaches the compound of Lee provides the organic light-emitting device comprising the compound with low voltage operation, high luminous efficiency, and high lifetime (page 15, paragraph 3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the first hole transport layer with the Compound 1-1 of Lee, as taught by Lee.
The motivation of doing so would have been to provide the organic light-emitting device comprising the compound with low voltage operation, high luminous efficiency, and high lifetime, based on the teaching of Lee.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both HTL Compound of Park ‘968 (identical to Compound 1-4 of Lee in [067]) and Compound 1-1 of Lee are known hole transport layer material and encompassed by the Formula 1 of Lee ([008]). Thus, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Compound 1-1 of Lee from the compounds of Lee represented by Formula 1 of Lee would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light-emitting device.
The modification provides the Organic light-emitting device of Park ‘968 as modified by Lee comprising a first electrode (ITO), a first hole transport layer (Compound 1-1 of Lee), a second hole transport layer (second compound of H4-56 of Park ‘968), an emission layer (third compound of H2-74 of Park ‘968 as a host, fourth compound of H1-35 of Park ‘968 as a host, and D-25 of Park ‘968 as a dopant), and a second electrode (Al), wherein the first hole transport layer, the second hole transport layer, and the emission layer are an organic layer, and the first hole transport layer and the second hole transport layer are a hole transport region.

    PNG
    media_image4.png
    316
    515
    media_image4.png
    Greyscale

The first hole transport layer material (Compound 1-1 of Lee) has identical structure of Applicant’s first compound of Formula 1, wherein the first compound is not HT2, HT3, HT6, HT8, or HT10; L11 is an unsubstituted C3-C60 carbocyclic group (phenylene); a11 is 1; a12 and a13 are each 0; a111 is 0; R11 is a substituted C1-C60 heteroaryl (carbazolyl), wherein the substituent is an unsubstituted C6-C60 aryl group (phenyl); R12 is an unsubstituted C6-C60 aryl group (phenyl); R13 is a substituted monovalent non-aromatic condensed polycyclic group (dimethylfluorenyl); R111 is an unsubstituted C6-C60 aryl group (phenyl); at least one of R11 to R13 in Formula 1 is a group represented by Formula 1a (R11 is Formula 1a); b11, b12, b13, and b111 are each 1; and b112 is 4; and b113 is 3.
The Organic light-emitting device of Park ‘968 as modified by Lee reads on all the limitations of claims 1-13, 15, and 17.
The Organic light-emitting device of Park ‘968 as modified by Lee, wherein the dopant of Compound D-25 of Park ‘968 has the following structure
 
    PNG
    media_image5.png
    297
    412
    media_image5.png
    Greyscale

The dopant has identical structure as the organometallic complex represented by Formula 401 of claim 18, wherein M is iridium (Ir); L401 is Formula 402; xc1 is 1; two L402(s) are identical to each other; L402 is an organic ligand (phenylpyridine ligand); xc2 is 2; X401 is N; X402-X404 are each C; X401 and X403 are linked via a single bond or a double bond, and X402 and X404 are linked via a single bond or a double bond; A401 is a C1-C60 heterocyclic group (pyridine); A402 is a C5-C60 carbocyclic group (benzene); X405 and X406 are each single bond; R401 and R402 are each hydrogen, a substituted or unsubstituted C1-C20 alkyl groups (methyl), or a substituted or unsubstituted C6-C60 aryl group (phenyl); and xc11 is 0; and xc12 are 2, meeting all the limitations of claim 18.
The first compound (Compound 1-1 of Lee) is identical to Applicant’s HT1; the second compound (H4-56 of Park ‘968) is identical to Applicant’s HT2-2; the third compound (H2-74 of Park ‘968) is identical to Applicant’s H3-11; and the fourth compound (H1-35 of Park ‘968) is identical to Applicant’s H4-5, meeting all the limitations of claim 19.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0213968 A1) in view of Lee et al. (KR 2013/0096334, the original document is referred to for figure and table, and the translated document is referred to for the remainder of the body of the patent) as applied to claims 1-13, 15, and 17-19 above, further in view of Park et al. (US 2015/0364696 A1, hereafter Park ‘696), as evidenced by Vo et al. (“Structure and Properties of Nitrogen-Rich 1,4-Dicyanotetrazine, C4N6: A Comparative Study with Related Tetracyano Electron Acceptors”, J. Org. Chem. 2014, Vol. 79, p8189, hereafter Vo) and Wakimoto et al. (US 2002/0149010 A1, hereafter Wakimoto).
Regarding claim 16, the Organic light-emitting device of Park ‘968 as modified by Lee reads on all the features of claims 1-13, 15, and 17-19, as outlined above. 
The device comprises a first electrode (ITO), a first hole transport layer (Compound 1-1 of Lee), a second hole transport layer (second compound of H4-56 of Park ‘968), an emission layer (third compound of H2-74 of Park ‘968 as a host, fourth compound of H1-35 of Park ‘968 as a host, and D-25 of Park ‘968 as a dopant), and a second electrode (Al), wherein the first hole transport layer, the second hole transport layer, and the emission layer are an organic layer, and the first hole transport layer and the second hole transport layer are a hole transport region.
Park ‘968 does not disclose a hole transport region comprising a p-type dopant which has a LUMO energy level of ‒3.5 eV. However, Park ‘968 does teach a p-type dopant (“oxidative dopant”) can be mixed with a hole transport compound and be placed on at least one surface of a pair of electrodes ([063]).
Park ‘696 teaches the hole transport region ([006]) of an organic light-emitting device can include a p-type dopant (“charge generation material”) to improve conductivity properties ([100]).
Park ‘696 exemplifies TCNQ as the p-type dopant ([101]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting device of Park ‘968 by adding a p-type dopant of TCNQ in the hole transport region, as taught by Park ‘968 and Park ‘696.
The motivation of doing so would provide the organic light-emitting device with improved conductivity properties, based on teaching of Park ‘696.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light-emitting device.
The resultant device comprises a first electrode (ITO), a first hole transport layer (Compound 1-1 of Lee), a second hole transport layer (second compound of H4-56 of Park ‘968), an emission layer (third compound of H2-74 of Park ‘968 as a host, fourth compound of H1-35 of Park ‘968 as a host, and D-25 of Park ‘968 as a dopant), and a second electrode (Al), wherein the first hole transport layer, the second hole transport layer, and the emission layer are an organic layer, and the first hole transport layer and the second hole transport layer are a hole transport region; and the hole transport region comprises TCNQ.
The Organic light-emitting device of Park ‘968 as modified by Lee and Park ‘696 reads on the claim limitation above but fails to teach that the p-type dopant of TCNQ has a LUMO energy level of about ‒3.5 eV.
It is reasonable to presume that the p-type dopant of TCNQ has a LUMO energy level of about ‒3.5 eV.
Support for said presumption is found in the use of like material which result in the claimed property.
Vo evidences TCNQ has an electron affinity (EA) of 3.7 eV (Table 4).
Wakimoto evidences that electron affinity is an energy measured from vacuum level as the reference energy level of 0 eV to a LUMO level ([021]).
Therefore, the p-type dopant of TCNQ of the organic light-emitting device of Park ‘968 as modified by Lee, and Park ‘696 has a LUMO energy of ‒3.7 eV. 
Applicant claims the LUMO energy to be about ‒3.5 eV. However, Applicant does not specifically claims or discloses the limitation of “about” in the claims or the instant specification. 
The LUMO energy of the p-type dopant of Park ‘968 as modified by Lee and Park ‘696 as evidenced by Vo and Wakimoto is only 6% larger than the claim limitation. Therefore, the p-type dopant of TCNQ of the organic light-emitting device of Park ‘968 as taught by Park ‘696 as evidenced by Vo and Wakimoto has a LUMO energy of about ‒3.5 eV.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Organic light-emitting device of Park ‘968 as modified by Lee and Park ‘696 is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0213968 A1) in view of Lee et al. (KR 2013/0096334, the original document is referred to for figure and table, and the translated document is referred to for the remainder of the body of the patent) as applied to claims 1-13, 15, and 17-19 above, further in view of Pang et al. (“A full-color, low-power, wearable display for mobile applications”, SPIE, 03/29/2012, hereafter Pang).
Regarding claim 20, the Organic light-emitting device of Park ‘968 as modified by Lee reads on all the features of claims 1-13, 15, and 17-19, as outlined above. 
The device comprises a first electrode (ITO), a first hole transport layer (Compound 1-1 of Lee), a second hole transport layer (second compound of H4-56 of Park ‘968), an emission layer (third compound of H2-74 of Park ‘968 as a host, fourth compound of H1-35 of Park ‘968 as a host, and D-25 of Park ‘968 as a dopant), and a second electrode (Al), wherein the first hole transport layer, the second hole transport layer, and the emission layer are an organic layer, and the first hole transport layer and the second hole transport layer are a hole transport region.
Park ‘968 teaches that an electronic apparatus (“display system”) can be produced by using the organic light-emitting device of the invention ([067]); however, Park ‘968 does not teach an electronic apparatus comprising a thin film transistor.
Pang discloses an electronic apparatus (“flexible active matrix OLED display” in Fig. 3) comprising an organic light-emitting device (“C: OLED” in Fig. 3) and a thin film transistor (“thin-film transistor”; “B: TFT” in Fig. 3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Park ‘968 by using the device in the electronic apparatus of Pang, as taught by Pang.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the organic light-emitting device would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an electronic apparatus.
The resultant device is an electronic apparatus comprising the organic light-emitting device of Park ‘968, and a thin film transistor, wherein the first electrode of the organic light-emitting device electrically contacts one of a source and a drain electrode of the thin film transistor, meeting all the limitations of claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786